DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  the claims are written as apparatus claims instead of a method claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3,7,11-13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuda (US 7777615). Regarding claim 1,7,11 and 17, Okuda discloses system for a vehicle and a trailer comprising: 
a detection device (34,50) configured to monitor a connection between a coupler (26) attached to the trailer and a trailer hitch (22) attached to a vehicle, and generate data related to the connection; and 
a processing device (36) configured to receive the data from the detection device, analyze the data to detect whether a partial detachment condition is present –{{see Col. 4 lines 44 to 49, as it states that the processor actuates a member 70 to assure proper attachment of the hitch and therefore, to prevent partial detachment; or simply that the partial detachment will be shown a data collected by the camera 34 and passed along through the processor to the screen 32}}--, and based on detecting the partial detachment condition, perform controlling operation of the vehicle via controlling the steering (see Col. 4, lines 50 to 56)..
	Regarding claims 2 and 12, wherein the detection device includes a camera (34) and the data includes an image of the coupler and hitch (see figures 2 and 3).
	Regarding claims 3 and 13, wherein the hitch is a hitch ball, and the processing device is configured to detect the complete attachment or partial attachment (as the camera will show if the ball is detached of attached to the coupler) condition based on the ball being visible in the image (when the ball is visible then the coupler is not attached to the hitch).
	Regarding claim 11, the use of the apparatus disclosed by Okuda can be seen as the method being performed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5,6,10,15,16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuda in view of Zhang (US 2015/0115571). Okuda does not mention controlling the brakes. However Zhang discloses a smart coupling and towing comprising: a system (18) that is able to control the steering and braking of the vehicle while (see Para. 0036). It would have been obvious for one of ordinary skill in the art to modify Okuda by adding a way for the processor to control the brakes and steering in combination, in order to be able to completely steer and brake the vehicle when attaching the trailer to the hitch.
Regarding claim 6, wherein the combination of Okuda and Zhang ends with the processing device comparing a location (via the camera) of the coupler to a reference location (as the vehicle would end up steering itself and braking itself), and to adjust a braking force based on a distance between the location of the coupler and the reference location (so as to steer the vehicle correctly for the coupling).
Regarding claim 10, wherein one of ordinary skill in the art have the knowledge that trailers have cahin that attach to the towing vehicle incase the hitch becomes detached from the .
Allowable Subject Matter
Claims 4,8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14,18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341.  The examiner can normally be reached on 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611